Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination filed on 9 March 2021.
This office action is made Non Final.
Claims 1, 10, and 19 were amended.
Claims 1-5, 7-14, and 16-26 are pending for examination.  Claims 1, 10, and 19 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, and 16-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Kotler (US Publication No. 20130097490) and in further view of Linge (US Publication No. 20130219340). 
As per independent Claim 1, Kotler teaches a method for navigating a first electronic document (Abstract, disclose a method for navigating a first electronic document):
Displaying a navigation tool that includes at least a first navigation pane selector and a second navigation pane selector (FIG 2 discloses a first navigation pane selector and FIG 3 discloses a second navigation pane selector. 0054 discloses that selecting button 415 allows for a listing of the areas or components of a given document via the navigation map (FIG. 2) or the navigation gallery (FIG 3) for allowing the user to navigate a given document by area or component of the given document )
wherein the first navigation pane selector corresponds to a first logical structure for organizing one or more elements of the first electronic document and causes a display of a first navigation pane that includes a first plurality of logical document elements arranged according to the first logical structure(FIG 2; 0042; Claim 3: Discloses a navigation map for displaying a mapping portions of content items in the document in which the navigation map includes listing of sections of the document wherein a selection of a section in the list navigates to that section. The map corresponds to a logical structure for organizing elements of the document (i.e. sections of the document).  Furthermore, the displayed map includes the display of elements from the document. (e.g. section headers of the areas/sections of the document) The sections (section headers) of the document are listed/organized according to the structure since it is implied that a default arrangement of the sections is pre-determined and displays in that default ordered arrangement to the user. This map option provides an area by area navigation through the document.
wherein the second navigation pane selector corresponds to a first logical structure for organizing one or more elements of the second electronic document and causes a display of a second navigation pane that includes a second plurality of logical document elements arranged according to the second logical structure wherein the second logical structure is different from the first logical structure (FIG 3, 0045, Claim 4: Discloses a navigation gallery comprising a selectable listing of one or more components of a displayed content item of the document. This option provides a component by component navigation through the document. This map organizes the components of the document by component, unlike areas of the navigation map as the first map. The components of the document are listed/organized according to the structure 
in response to receiving a selection of the first logical structure for the electronic document via the navigation pane selector (Kotler, Fig. 4A, paragraph [0050], show and disclose in response to receiving a selection of the first logical structure for the electronic document via the navigation component (navigation pane selector)): 
displaying the first navigation pane that includes the first plurality of logical document elements that form at least a portion of a hierarchical arrangement (Figs. 2-3 & 4A, paragraphs [0050], show and disclose displaying, via a navigation "By Area" component 415 (navigation tool), a navigation map (navigation pane) that includes the first plurality of logical document elements that form at least a portion of a hierarchical arrangement (Fig 2) or a table of contents (paragraph [0045]) (Note: (*) According Wikipedia, a “Table of Contents” includes a first level of headers, second level of sections, third level of subsections, etc. of document contents arranged in a hierarchical structure. Please refer to the attached NPL document “14187994_NPL_Table_of_contents.pdf” provided in the previous office action issued on 07/10/2017 for the definition and a sample of a "Table of Contents”.   );
detecting a first user input (paragraphs [0042]-[0047],[0067]-[0070], disclose detecting a first user selection (input));
determining that the first user input is configured to select a first logical document element included in the first plurality of logical document elements (Kotler, paragraphs [0042]-[0047],[0067]-[0070], disclose determining that the first user selection of one of the listed document components, which include headers, main parts, subparts, parenthetical items, etc. (first plurality of logical document elements));
selecting the first logical document element based on the first user input (Kotler, paragraphs [0042]-[0047],[0067]-[0070], disclose selecting the first document component (logical document element) based on the first user selection (input)); and
navigating to a portion of the first electronic document associated with the first logical document element (Kotler, paragraphs [0042]-[0047],[0067]-[0070], disclose navigating to the various components of the first document associated with the first document component (logical document element)).
However, the cited art fails displaying a navigation tool that includes a plurality of navigation pane selectors, including a first navigation pane selector and a second navigation pane selector wherein both pane selectors are displayed at the same time as intended per Applicant’s invention. However, Linge discloses presenting a display of 
	It would have been obvious to one of ordinary skill in the art before the filing of Applicant’s claimed invention to have modified the cited art to include disclosed features of Linge since it would have provided the benefit of have a selection menu/navigation menu that provides a menu of sub-menus in order to display menu buttons for addition menu items of the selection menu. In addition, Linge provides the ability of to browse through data or to scroll through a document using the same hand, of the user, to hold the device and to drag/pinch the touchscreen display to manipulate the displayed page.
Thus, the combination of Kotler and Linge teaches the subject matter of displaying a navigation tool that includes at least a first navigation pane selector and a second navigation pane selector wherein the first navigation pane selector corresponds to a first logical structure for organizing one or more elements of the first electronic document and causes a display of a first navigation pane that includes a first plurality of logical document elements a arranged according to the first logical structure wherein the second navigation pane selector corresponds to a first logical structure for organizing one or more elements of the second electronic document and causes a display of a second navigation pane that includes a second plurality of logical document elements a arranged according to the second logical structure wherein the second logical structure is different from the first logical structure.

As per dependent Claim 2, Kotler teaches wherein the first user input comprises a mouse click directed towards the first logical document element 
As per dependent Claim 3, Kotler teaches further comprising displaying a hierarchy associated with the first electronic document in the first navigation pane, wherein the hierarchy includes a plurality of hierarchy elements that are each associated with a different logical document element in the first plurality of logical document elements ([0067]-[0070], disclose displaying a hierarchy associated with the first electronic document in the first navigable mapping (paragraph [0069]), wherein the hierarchy includes a plurality of hierarchy elements that are each associated with different document components, which include headers, main parts, subparts, parenthetical items, etc. (first logical document elements) (paragraphs [0047],[0068])).
As per dependent Claim 4, Kotler teaches wherein selecting the first logical document element comprises determining that the first logical document element is adjacent to a current logical document element in a current hierarchy level of the hierarchy (  [0067]-[0070], disclose selecting the first document component (logical document element) comprises determining that the first document component (logical document element) is headers, part, subpart, parenthetical, or relative to (adjacent to) a current document component (logical document element) in a current hierarchy level of the hierarchy).
As per dependent Claim 5, Kotler teaches wherein the first user input comprises a mouse wheel scroll operation ([0040], disclose the first user 
As per dependent Claim 7, the rejection of Claim 6 is incorporated and furthermore Kotler teaches further comprising accepting a second user input, and, in response, displaying the navigation tool (Kotler, paragraphs [0042]-[0049],[0067]-[0070], disclose accepting second user input, and, in response, displaying the navigation map (paragraph [0042]), navigation gallery (paragraph [0046]), or navigable mapping (navigation tool) (paragraphs [0067]-[0069])).
As per dependent Claim 8, Kotler teaches wherein the second user input comprises a mouse-wheel click operation ([0058]-[0059], disclose the second user selection/input comprises a mouse cursor or other input means (mouse-wheel click operation)).
As per dependent Claim 9, Kotler teaches wherein the second user input comprises a mouse-wheel scroll operation ([0040],[0058]-[0059], disclose the second user selection/input comprises a scrolling/moving the cursor up, down, right or left (mouse-wheel scroll operation)).
As per independent claims 10 and 19, Claims 10 and 19 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Kotler discloses a medium, memory, and processor. (FIG 19)
As per dependent claims 11-14 and 16-18, Claims 11-14 and 16-18 recite similar limitations as in Claims 1-5, 7-9 and is rejected under similar rationale.
As per dependent Claim 20, Claim 20 recites the combination of similar limitations as in Claims 3-5 and is rejected under similar rationale
 Claim 21, Kotler teaches wherein the first logical document element comprises at least one of headings or subheadings that are defined by a second user input ([0046]-[0047],[0067]-[0070], disclose the first document component (logical document element) comprises headers ( [0046]-[0047]), main parts and subparts (headings and subheadings) ( [0068]-[0070]) that are defined by a second user input).
As per dependent Claim 22, Kotler teaches wherein a logical document element included in the second plurality of logical document elements comprises one or more figures located in the first electronic document ([0042]-[0047],[0074], disclose the first document component (logical document element) comprises charts and images (figures) located in the first electronic document).
As per dependent Claim 23, Kotler teaches further comprising dismissing the first navigation pane ([0088] disclose dismissing the displayed information out of view, which means including navigation map, navigation gallery, or navigable mapping (navigation tool), after reviewing the displayed information).
As per dependent Claim 24, Kotler teaches further comprising, in response to detecting the first user input, scrolling through logical document elements included in the first plurality of logical document elements that are disposed within the hierarchical arrangement at a currently selected hierarchy level, without scrolling through logical document elements included in the first plurality of logical document elements that are disposed within the hierarchical arrangement above the currently selected hierarchy level (Fig. 2-3; [0042]-
As per dependent Claim 25, Kotler teaches further wherein the first logical structure comprises a hierarchy-based logical structure, and the second logical structure comprises a non-hierarchy-based logical structure (, Figs. 2-3, 4A; [0050], [0054],  show and disclose via a “By Area" component, display a navigation map/navigation gallery (navigation pane) that comprises the first logical document elements forming a hierarchical arrangement (Fig. 2-3), and via a "View 1 vs View 2" navigation component, display various views/versions of the document which is a non-hierarchy-based logical structure). In addition, via navigation map and navigation gallery components, Kotler also teaches the first logical structure comprises a hierarchy-based logical structure, and the second logical structure comprises a non-hierarchy-based logical structure (Figs. 2-3, [0044]-[0045], show and disclose the first logical structure comprises a table of content which is a hierarchy-based logical structure, and the second logical structure comprises charts which is a non-hierarchy-based logical structure).
 Claim 26, Kotler teaches wherein the first logical structure comprises a hierarchy-based logical structure, and the second logical structure comprises a figure-based logical structure (Figs. 2-3, 4A, paragraphs [0050], [0054], show and disclose via a “By Area" component, display a navigation map/navigation gallery (navigation pane) that comprises the first logical document elements forming a hierarchical arrangement (Fig. 2-3), and via a "View 1 vs View 2" navigation component, display various views of the document which is a figure-based logical structure). In addition, via navigation map and navigation gallery components, Kotler also teaches the first logical structure comprises a hierarchy-based logical structure, and the second logical structure comprises a figure-based logical structure (Kotler, Figs. 2-3, paragraphs [0044]-[0045], show and disclose the first logical structure comprises a table of content which is a hierarchy-based logical structure, and the second logical structure comprises charts which is a figure-based logical structure).

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
On pages 9-11, in regards to the independent claims, the Applicant argues that Kotler does not teach the limitations/subject matter “the component in the navigation map corresponds to a logical structure for organizing one or more elements of the document and that the document components, when displayed, are arranged according to the logical structure.” Applicant argues that that Kotler is silent on displayed components being arranged according to a logical structure. In other words, Applicant’s argue that the displayed components of Kotler are not arranged, ordered, or otherwise organized in any particular fashion. While Applicant states that Kotler discloses a navigation map, Applicant argues that Kotler does not disclose that the navigation map lists logical structures for organizing elements of the document. Thus, Applicant concludes Kotler cannot and does not teach or suggest that the navigation map includes a component that corresponds to a logical structure for organizing one or more elements of a document and causes display of document elements arranged according to the logical structure. Furthermore, Applicant argues Linge does not disclose that a menu item corresponds to a logical structure for organizing elements of the document and does not disclose that the menu items or sub-menu items are arranged according to a logical structure for organizing elements of the document. However, the Examiner disagrees. 
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Kotler and Linge do not teach the limitations by merely summarizing each of the references and merely concludes that each of the reference do not teach the limitation. Applicant does not disclose how the claim language of the claim limitation is different from the teachings of each of the reference by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how each of the cited art is specifically different from Applicant's invention. Thus, Applicant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Applicant does not fully describe the differences that involve any 
Furthermore, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., document elements are ordered, or otherwise organized in any particular fashion.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Based on the language of the argued limitation, the Examiner respectfully states that language fails to define or limit many elements of the limitation. For example, the claimed limitation discloses the term “logical structure”, however, the language fails to define what the logical structure is exactly. The claim states that it’s “for organizing elements of the document” However, this is only disclosing intended use with no actual functionality being performed and has no patentable weight.  Thus, the claim itself does not define the term. Also, Applicant’s specification does not provided a definitive definition of the term either. Therefore, the broadest reasonable interpretation is applied. Furthermore, the claim limitation does define or limit of any navigation pane selectors corresponds to a logical structure for organizing elements of a document. The language provides no explanation how exactly a pane selector corresponds to a logical structure. Therefore, the broadest reasonable interpretation is applied. Furthermore, the 
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of the language of the limitations, Kotler discloses the subject matter of displaying a navigation tool that includes at least a first navigation pane selector and a second navigation pane selector (FIG 2 discloses a first navigation pane selector and FIG 3 discloses a second 
However, the cited art fails displaying a navigation tool that includes a plurality of navigation pane selectors, including a first navigation pane selector and a second navigation pane selector wherein both pane selectors are displayed at the same time as intended per Applicant’s invention. However, Linge discloses presenting a display of content from a first document that includes displaying of a selection tool (navigation tool) comprising a first menu (first navigation pane selector) that comprise a plurality of pie-shaped menu buttons in which the menu buttons comprises different sections of the displayed document. (FIG 1; 0019-0020)  For example, Section 1, Section 2, Section 3…. Each button on the menu corresponds to each section. (FIG 1; 4B) By tapping on a button on the menu, that section associated with the button is displayed on the screen. 
	It would have been obvious to one of ordinary skill in the art before the filing of Applicant’s claimed invention to have modified the cited art to include disclosed features of Linge since it would have provided the benefit of have a selection menu/navigation menu that provides a menu of sub-menus in order to display menu buttons for addition menu items of the selection menu. In addition, Linge provides the ability of to browse 
Thus, the combination of Kotler and Linge teaches the subject matter of displaying a navigation tool that includes at least a first navigation pane selector and a second navigation pane selector wherein the first navigation pane selector corresponds to a first logical structure for organizing one or more elements of the first electronic document and causes a display of a first navigation pane that includes a first plurality of logical document elements a arranged according to the first logical structure wherein the second navigation pane selector corresponds to a first logical structure for organizing one or more elements of the second electronic document and causes a display of a second navigation pane that includes a second plurality of logical document elements a arranged according to the second logical structure wherein the second logical structure is different from the first logical structure.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177